DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 17 are pending.
This application is in condition for allowance except for the following formal matters.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Existing title is directed to generic remote copy whereas the claims are directed to remote copy of compressed journal data and metadata corresponding to said journal data.  Examiner suggests amending to “REMOTE COPY OF COMPRESSED JOURNAL DATA AND CORRESPONDING METADATA”.

The disclosure is objected to because of the following informalities.  Appropriate correction is required.
¶[28] should be amended to “may be provided separately from the FE-IP [[200]] 211”.  Note that in Fig. 2, FE-IP is labeled 211 and not 200.
¶[53] should be amended to “there may be no partial information of the information 2240 to [[2251] 2250 exemplified in Fig. 6”.  Note that in Fig. 6, there is no information labeled 2251.  Instead, last information is labeled 2250.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description.  In particular, i) there is no FE-IF labeled “200” in the figures and ii) Fig. 6 does not show information labeled 2251.  It is noted should Applicant amend the instant specification as noted supra, this drawing objection would be withdrawn.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 – 17 are objected to because of the following informalities.  Appropriate correction is required.

Claim 1 should be amended to “wherein journal data is associated with metadata that includes a write order of the journal data, the journal data is a copy of data written in the primary volume, the primary storage system performs collective compression i) is at least a part of a plurality of pieces of the journal data in a plurality of journals and ii) is larger than a size of one journal data, i) collectively compressed data which is the data that has been collectively compressed and ii) a plurality of pieces of the metadata corresponding to the collectively compressed [[data]] data, are transfer targets from the primary storage system to the secondary storage system, see spec Fig. 10, ¶[38], [76]), and ii) transfer target’s metadata should refer to same (and not different) metadata storing journal data’s write order (see spec Fig., 10, ¶[39], [76]).  In addition, i) “that is compression” is redundant because collective compression already implies a compression, and ii) collectively compressed data should refer to same (and not different) primary storage’s collective compression’s data (see spec Fig. 10, ¶[57], ¶[76]).  Furthermore, roman numerals should be used to clarify i) what data is being compressed and ii) what are transfer targets.  In particular, it should be clear that i) it is data (and not pieces of journal data) that is larger than size of 1 journal data (see spec Fig. 10, ¶[76]) and ii) pieces of metadata is part of transfer targets (and not part of collectively compressed data) (see spec Fig. 10, ¶[76]).
Claim 1 should also be amended to “the secondary storage system acquires a second plurality of pieces of journal data by decompressing one or more pieces of the collectively compressed data received from the primary storage system, and writes the second plurality of pieces of journal data to the secondary volume according to [[a]] the write order represented by each of the plurality of pieces of the metadata that are received from the primary storage system”.  This is so that i) “the plurality of pieces of journal data” is not unclear as to whether it is referring to pieces of journal data in primary or secondary storage (see spec Fig. 10, ¶[77]) and ii) secondary storage decompresses same (and not different) collectively compressed data of primary storage (see Fig. 10, ¶[76-77]).  Furthermore, collectively compressed data (and plurality of pieces of metadata) should be sent from primary storage (see Fig. 10, ¶[76-77]).  This step is essential (and should not be omitted) because information would need to be obtained before said information can be used.  In addition, secondary storage’s write order (SEQ#) should refer to same (and not different) primary storage’s write order (see spec Fig. 10, ¶[39], [76-77]) because, to maintain replication consistency between primary volume and secondary volume, it would not make sense to write journal data out of order (compared to said primary volume) in said secondary volume.
Claim 17 is the method claim corresponding to system claim 1 and is objected on the same grounds as claim 1.

Claim 2 should be amended to “wherein, for each journal I/O request, and the plurality of pieces of the metadata , the plurality of pieces of the metadata are N (N is an integer of 2 or more) pieces of the metadata in N journals see Fig. 10, ¶[76-77]), and ii) N metadata refers to same metadata in claim 1 (and not to different metadata) (see spec Fig. 10, ¶[39], [76]).  Rearrangement of “for each journal I/O request” is for better readability.

Claim 3 should be amended to “wherein, for each of the journal I/O request, the primary storage system reads the data and collectively compresses the data, and the data is N pieces of the journal data see spec Fig. 10, ¶[76-77]).  In addition, i) journal data should refer back to same (and not different) journal data in claim 1 (see Fig. 10, ¶[38]), and ii) same (and not different) journal I/O request is used for both N journal and N metadata.  Rearrangement of “for each journal I/O request” is for better readability.
 In view of above amendments, claim 3 should also be amended to cancel “the data corresponding to the N pieces of metadata is the N pieces of journal data which are collective compressed”.  Note that this limitation is redundant because N metadata is already associated with compressed N journal data.  In particular, i) collectively compressed data is already associated with data that has been collectively compressed (see claim 1 objection supra), ii) said collectively compressed data is already associated with N pieces of metadata (see claim 2 objection supra), and ii) said data is already associated with N journal data (see claim 3 objection supra).

Claim 4 should be amended to “the journal transfer processing is processing from start of transmission of a journal I/O request to storage of data, corresponding , [[in]] the secondary storage system” (see spec ¶[93]).  This is so that it is not unclear whether “according to the journal I/O request” is referring to i) data or ii) processing of transmission of journal I/O request.  Furthermore, this amendment is also so that it is not unclear whether “in the secondary storage system” is referring to i) data or ii) journal I/O request.  In view of this amendment, data should correspond (and not according) to journal I/O request.

Claim 5 should be amended to “[[a]] the value of N is a maximum value [[in]] of a range in which a multiplicity of the journal transfer processing is greater than or equal to the required multiplicity”.  Note that N i) is determined based on both required multiplicity and maximum multiplicity (see spec ¶[107]) and ii) refers to (and not within) said required multiplicity and said maximum multiplicity (see spec ¶[107]).

Claim 7 should depend from claim 1.  Since claim 2 already recites N metadata in N journals, reciting (in claim 7) the same N metadata in same N journals can be confusing especially when said N metadata is tied to different types of collectively compressed data (i.e. claim 2’s compressed data is not divided whereas claim 7’s compressed data is divided).
Claim 7 should be amended to “wherein the plurality of pieces of the metadata are N (N is an integer of 2 or more) pieces of the metadata in N journals, the primary storage system divides the collectively compressed data for each journal I/O request, the plurality of compressed data segments and N pieces of the metadata are transferred from the primary storage system to the secondary storage system, see spec ¶[110-125]) where collectively compressed data is divided into compressed data segments that are transmitted (for I/O journal request) to secondary storage for assembly to obtain said collectively compressed data.  However, claim 7 as recited has antecedence issues with “the collectively compressed data” being unclear as to whether it is referring to “collectively compressed data” in claim 1 or claim 7.  Examiner proposes referring back to collectively compressed data in claim 1.  In view of this, to maintain consistency, N metadata should also refer back to pieces of metadata in claim 1 since said pieces of metadata is already associated with said collectively compressed data.  Other amendments are for readability or avoid additional clarity issues.  In addition, it is noted that having same N for both metadata and compressed data segments does not make sense in view of ¶[116].  For N journal data (with N metadata) and M multiplicity, number of compressed data segments (P) would be M.  Since P = compressed data size / divided data size and divided data size = compressed data / multiplicity, substituting divided data size into formula for P would result in P = M. 

Claim 8 should be amended to “wherein [[the]] a number of pieces of journal data that is collective compressed is based on a product of a multiplicity of journal transfer processing and [[the]] a number of pieces of journal data per journal data I/O request”.  There is no antecedence basis for “number of pieces of journal data” or “number of pieces of journal data per journal data I/O request”.
Claim 8 should also be amended to “the journal transfer processing is processing from start of transmission of a journal I/O request to storage of data, corresponding , [[in]] the secondary storage system” (see spec ¶[93]).  This is the same issue as claim 4.

Claim 9 should be amended to “wherein a size of each compressed data segment, of the plurality of compressed data segments, is based on a value calculated by dividing a size of the collectively compressed data by a multiplicity of the journal transfer processing”.  For consistency, size of each compressed data segment should refer back to those compressed data segments in plurality of compressed data segments (see spec ¶[116]).

Claim 10 should be amended to “wherein the primary storage system specifies a plurality of journals that have not been transferred to the secondary storage system each time [[the]] one or more journals, of the plurality of journals, are transferred to the secondary storage system”.  There is no antecedence basis for “the journals” per se.  In addition, it should be one or more journals, of existing journals, that is transferred (instead of entire existing journals being transferred in which would result in no journals not transferred).
Claim 10 should be amended to “each of the plurality of pieces of the metadata in the transfer targets includes information indicating that compression is performed and information indicating a compressed size that is a size of the collectively compressed data, for each transfer for which the collective compression is performed”.  There is no antecedence basis for singular “transfer target”.  Also, in view of amendment to claim 1, metadata should be “the metadata”.
Claim 10 should be amended to “for each transfer for which the collective compression is performed, in a case where the plurality of pieces of the metadata collectively compressed data based on [[a]] the compressed size indicated by each of the plurality of pieces of the metadata”.  It is not clear which transfer’s plural pieces of metadata this limitation is referring to since there are multiple transfers (i.e. for each transfer).   Instead this limitation should specify plural pieces of metadata that correspond to each transfer.  In addition, there is no antecedence basis for “the collected compressed data”.  Furthermore, compressed size should refer to previously recited compressed size specified for each of plurality of pieces of metadata (doesn’t make sense to have compressed data compressed to one size and decompress based on a different size).

Claim 12 should be amended to “wherein each metadata of [[the]] respective compressed data segment of the plurality of compressed data segments, and decompresses each of the plurality of compressed data segments”.  Note that identification of individual compressed data segment is based on compressed size in each metadata (and not to compressed size in same/single metadata) (see spec ¶[150]).

Claim 15 should be amended to “wherein for each write request designating the primary volume, the primary storage system performs write processing including writing respective data accompanying the write request to the primary volume, [[and]] storing respective journal data which is a copy of the respective data and storing respective metadata including a write order of the respective journal data of the write request designating the primary volume without waiting for storage and collective compression of respective journal data of respective data accompanying the write request”.  This is to address antecedence issue with “data”, “journal data” and “metadata” in claim 1 and claim 15 (i.e. not clear which one to refer to).  In addition, movement of “for each write request designating the primary volume” is to provide antecedence basis for “the write request”.  Remaining amendment is grammatical/formatting.

Claim 16 should be amended to “the transfer targets are the plurality of pieces of metadata in the transfer targets collectively compressed data to the secondary volume”.  There is no antecedence basis for singular “transfer target” and “decompressed data”.  Plurality of pieces of metadata should refer back to previously recited “plurality of pieces of metadata” which is part of transfer targets (see claim 1).

Claim Interpretation
Regarding claims 1 – 17, metadata (associated with journal data/compressed data) is interpreted as uncompressed.  The claims do not recite said metadata being compressed nor would it be reasonable to interpret said metadata as compressed in light of the instant specification using/transmitting said metadata as is.  In particular, the instant specification is clear that i) JNCB (metadata), of journal data that is compressed, is used as is to store compression information (see spec Fig. 6 JNCB and ¶[76], [116], [150]) and ii) said JNCB is transferred as is to secondary storage (see spec ¶[77], [134], [151]).

Allowable Subject Matter
Claims 1 – 17 recite subject matter that is allowable over prior art.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with (see 37 CFR 1.111(b) and MPEP § 707.07(a)).
Claim 1 recites, at least, compressing plural journal data and retaining plural metadata (associated with said plural journal data), wherein said compressed plural journal data and said plural metadata are transferred to secondary storage that i) decompresses said compressed plural journal data and ii) writes said decompressed plural journal data based on write order in said plural metadata.  Note that compression is performed on plural journal data while plural metadata are as is (i.e. not compressed).  This subject matter is reflected in the following limitations of claim 1.
the primary storage system performs collective compression that is compression of data that is at least a part of a plurality of pieces of journal data in a plurality of journals and is larger than a size of one journal data, 
collectively compressed data which is data collectively compressed and a plurality of pieces of metadata corresponding to the collectively compressed data are transfer targets from the primary storage system to the secondary storage system, 
the journal is journal data and metadata which includes a write order of the journal data and is associated with the journal data, the journal data is a copy of data written in the primary volume, and 
the secondary storage system acquires a plurality of pieces of journal data by decompressing one or more pieces of collectively compressed data, and writes the plurality of pieces of journal data to the secondary volume according to a write order represented by each of the plurality of pieces of metadata
Hirakawa (US 20070168362) teaches original storage system (primary storage system) transmitting, in parallel, plural journals (plurality of journals) to secondary storage system (secondary storage system) (see Hirakawa ¶[126]) wherein transmitting a respective journal includes transmitting update information (metadata) and write data (journal data) (which is copy of data of write command (see Hirakawa abstract, also Fig. 11 write data is to original logical volume and to journal logical volume)) from said original storage system to said secondary storage system (see Fig. 14, ¶[117], [120-124]).  Hirakawa also teaches writing said update information and said write data to journal logical volume of said secondary storage system (see Hirakawa Fig. 16, ¶[140-141]), wherein said write data is written to secondary logical volume (secondary volume) based on said update information’s (see Hirakawa Fig. 19, ¶146-150]) update number (write order) protecting data update order in said secondary logical volume (see Hirakawa, ¶[52]).  Note that Hirakawa teaches transmitting said update information and said write data to secondary storage system.  Huang teaches encoding/decoding (compression/decompression) data segment that is transmitted between two system (see Huang col 2 ln 32-38).  In view of Huang, Hirakawa is modified such that, both, said update information and said write data are encoded/decoded during transmission between said primary storage system and said secondary storage system.  However, Hirakawa in view of Huang do not appear to explicitly teach encoding/decoding only said write data (and not encoding said update information).  Therefore, claim 1 is allowable over prior art of record.
Claim 17 is the method claim corresponding to system claim 1 and is considered allowable over prior art for the same reasons as claim 1.
Claims, dependent upon claim 1, are also considered also considered allowable over prior art for the same reasons as claim 1.
However, due to outstanding claim objections, the claims are not in condition for allowance.

Conclusion
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139